            Case 6:20-cv-00783-ADA Document 32 Filed 12/01/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                             Nos. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,                            6:20-cv-00726-ADA
                                                             6:20-cv-00727-ADA
                Plaintiff,                                   6:20-cv-00728-ADA
                                                             6:20-cv-00729-ADA
       v.                                                    6:20-cv-00730-ADA
                                                             6:20-cv-00783-ADA
HEWLETT PACKARD ENTERPRISE COMPANY,

                Defendant.


                               [PROPOSED] DISCOVERY ORDER

       Pursuant to the Order Governing Proceedings, the following combination of common

(which can be used across all of the seven cases) and case-specific (which can only be used for a

specific case) discovery limits will apply to the seven cases references above:

               Category                       Common                   Case Specific

             Interrogatories                       8                         12

      Requests for Admission                      10                         20

      Requests for Production                     10                         35

      Fact (Party) Depositions            10 hours per side          21 hours per side

   Fact (Third Party) Depositions                 n/a                21 hours per side

         Expert Depositions                            7 hours per report;
                                          if the same report applies to multiple cases:
                                          3 hours per report         4 hours per report

       Signed this ___ day of December, 2020.


                                                 ALAN D ALBRIGHT
                                                 UNITED STATES DISTRICT JUDGE
